UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-3187



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus

WILLIAM DON RODGERS,

                                            Claimant - Appellant,

         and

ONE 1985 CHEVROLET CORVETTE, Vin 1G1YY0780F5125589,

                                                          Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. James A. Beaty, Jr.,
District Judge. (CA-94-243-CV-6)

Submitted:   December 3, 1996         Decided:     December 20, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Don Rodgers, Appellant Pro Se. Gill Paul Beck, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Don Rodgers appeals from the district court's decision

ordering the civil forfeiture of a 1985 Chevrolet Corvette under 21

U.S.C. § 881(a) (1994). The Government claims the appeal is moot

because it has agreed to dismiss the forfeiture action and release

the property to an innocent lien holder. Rodgers did not respond to
the Government's claim, but conceded the lien holder's right to the

vehicle. Accordingly, while we grant Rodgers leave to proceed in

forma pauperis on appeal, we dismiss this appeal as moot. See
Nakell v. Attorney Gen. of North Carolina, 15 F.3d 319, 322 (4th

Cir. 1994). We dispense with oral argument because the facts and

legal contentions are adequately presented in the material before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2